DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method of preparing an article as claimed wherein a flowable (e.g. molten polymer) material is provided such that the flowable material is simultaneously contacted by first and second microstructuring tools to produce the patterns as claimed on the first and second major surfaces in combination with the other features instantly claimed.  
Coe et al. (US 8,708,687) teach and suggest a substantially similar product (Figure 2; col. 5, lines 45-52; col. 6, lines 14-24; col. 9, lines 32-50; col. 10, lines 9-30; col. 11, lines 27-30 and 50-65; col. 13, lines 18-55; col. 15, lines 33-55), but do not teach the method as claimed wherein a flowable (e.g. molten polymer) material is utilized to form the article.  Coe et al. teach a solid state process (col. 1, line 57-col. 2, line 22; col. 15, lines 33-55).  
Hoagland et al. (US 5,455,103) teach and suggest a substantially similar product (Abstract; Figure 3; col. 1, line 52-col. 2, line 11; col. 3, lines 5-37), but do not teach utilizing a flowable (e.g. molten polymer) material that is simultaneously contacted with first and second microstructuring tools to produce the patterns as claimed on the first and second major surfaces of the article.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742